Appendix II Presenters 2 Presenters Robert D. Starr Neal J. Keating Steven J. Smidler Gregory L. Steiner Chairman, President and Chief Executive Officer • Kaman service: 7 years • CEO since 2008 • 37 year career in both Aerospace and Industrial markets • Experience includes Hughes Supply, GKN Aerospace, Rockwell Collins, and Rockwell Automation Senior Vice President and Chief Financial Officer • Kaman service: 5 years • CFO since 2013 • Formerly company Treasurer • Diverse industry experience • Certified Public Accountant President - Kaman Aerospace Group and Executive Vice President Kaman Corporation • Kaman service: 6 years • Aerospace Industry veteran at companies including Rockwell Collins, and Smiths/GE • USAF and Reserve pilot (attained rank of Captain) President - Kaman Industrial Technologies and Executive Vice President Kaman Corporation • Kaman service: 4 years • Division President since 2010 • Thirty years of industry experience • Industrial veteran at companies including Eaton and Rockwell Automation • Significant international experience 3 Presenters Robert G. Paterson James C. Larwood, Jr. Gerald C. Ricketts President Kaman Aerosystems • Kaman service: 27 years • Aerosystems president since 2012 • Division president since 2004 • Aerospace composites and engineering background • Worked at Grumman prior to joining Kaman President Kamatics Corporation • Kaman service: 34 years • Division president since 2010 • Formerly Vice President Marketing and Sales • Deep understanding of the self-lube bearing market President Precision Products Division of Kaman Aerospace Corporation • Kaman service: 4 years • Almost 40 years of Aerospace industry experience • Previous employers include, Goodrich, Pratt & Whitney, Avco-Lycoming, and Chandler Evans • Wide ranging experience includes operations, engineering, lean manufacturing, six sigma practices, project management, and product design & development 4 Presenters Tribby W. Warfield Thomas A. Weihsmann David H. Mayer Gary J. Haseley Senior Vice President and General Manager Kaman Industrial Technologies • Kaman service: 23 years • Promoted to current position in 2012 • Has served in sales and management positions of increasing responsibility throughout the organization • Experience at other industrial distributors Senior Vice President and General Manager Fluid Power • Kaman service: 1 month • Joined Kaman after a 25 year career with Gates Corporation • Led Gates’ North American power transmission and fluid power businesses in the U.S. • Global experience including 11 years in Europe Senior Vice President and General Manager Automation, Control and Energy • Kaman service: 2 years • Joined Kaman upon the acquisition of Zeller Corporation • As CEO, grew Zeller into an $80 million electrical distributor and service provider Vice President Marketing and Services • Kaman service: 25 years • Has served in his current role since 1998 • Previously served in a variety of functional areas within the company • Past President of the PTDA
